I dissent. At the outset, I am ready to concede that the question posed by this case is very close, and that Mr. Justice LATIMER, in his very able opinion, has stated very strongly the position for which the majority holds. However, after a study of the previous Utah cases treating the question here involved, I am convinced that a contrary result should obtain.
The prevailing opinion quotes from the Restatement of Agency, Section 220, which enumerates nine criteria for determining whether one acting for another is a servant or independent contractor, and then proceeds to point out that all but two of the tests there suggested, when applied to the facts of this case, point to a master and servant relationship. The opinion goes on to argue that the test of right of control, when applied to the facts of this case, points to an independent contractor relationship and that that test is the paramount, indeed the determinative factor, in this class of cases. It is therefore concluded that decedent, at the time of his death was not an employee, but an independent contractor within the meaning of the Workmen's Compensation Act. I cannot agree to the proposition that there was no right of control by the insurance company in this case sufficient to bring the decedent within the beneficent provisions of the Workmen's Compensation Act.
Section 42-1-40, U.C.A. 1943, defines an independent contractor as:
"any person, association or corporation engaged in the performance of any work for another, who, while so engaged, is independent of the employer in all that pertains to the execution of the work, is not *Page 477 
subject to the rule or control of the employer, is engaged only in the performance of a definite job or piece of work, and is subordinate to the employer only in effecting a result in accordance with the employer's design."
In Parkinson et al. v. Industrial Commission et al.,110 Utah 309, 172 P.2d 136, 139, after quoting the above statute we said:
"From these definitions it is apparent that whether a workman is an `employee' or an `independent contractor' is dependent on (1) whether the employer has the right to control his execution of the work, (2) whether the work done or to be done is a part or process in the trade or business of the employer, and (3) whether the work done or to be done is a definite job or piece of work."
These tests were approved by this court in an unanimous decision in the recent case of Ewer v. Industrial Commission,112 Utah 538, 189 P.2d 959.
Tests (2) and (3) point so clearly to the relationship of master and servant as to admit of no argument, and no useful purpose could be served by discussing them. I proceed, therefore, to a consideration of the test of "right of control."
The prevailing opinion relies strongly on Stover Bedding Co.
v. Industrial Commission, 99 Utah 423, 107 P.2d 1027, 134 A.L.R. 1006. Although I dissented in that case, I recognize that it is now the law of this state, and I would feel bound to follow it in any future case involving the same factual situation. But I think the facts of that case are so different from those in the case at bar as to make that case of little value, and certainly not controlling as a precedent in this case. The difference in the two cases are shown by the quotation from the Stover case in the prevailing opinion.
In the Stover case, decedent was permitted to sell another line of goods as well as the Stover Bedding line. In the instant case decedent was not permitted to sell any other insurance, and could not enter into any other type of employment *Page 478 
without the written consent of his employer. In the Stover
case, decedent was not limited in his selling territory. In the case at bar, decedent was limited to the state of Utah, and his territory could be further limited at the will of the company. In the Stover case, an officer of the company testified that he had no right to control deceased's movements or manner of doing his work. In the instant case, decedent's contract with the company expressly provided that he should promptly render such services as the company might require to effect the discharge of any claims presented by policy-holders, and that he should strictly comply with all written and printed instructions that might from time to time be communicated to him.
The prevailing opinion recognizes that it is the right of control, and not the exercise of control, that is important in determining this question. Nonetheless, exercise of control is strong evidence of right of control. In this case the company exercised its right of control as shown by exhibit 8, a little book issued to its agents by the company, which book contained various tables for the use of its salesmen. In the back of the book are more than 50 pages of instructions to agents. These instructions define in considerable detail the authority of agents; prohibit the sending of collect messages to the home office; prohibit the making of drafts on the home office; give detailed instructions as to manner of conducting correspondence with the home office; prohibit agents from making rebates; provide in detail for the manner of remitting all company funds to the home office; prohibit the use of any receipt forms not authorized by the company; prohibit one agent from writing insurance on the life of another agent of the company; provide detailed instructions as to the manner of filling in application blanks (e.g., must be in ink. Penciled or type-written applications not acceptable. Ditto marks not to be used, etc.); require agents to forward all personal notes accepted by them to the company for inspection and registration; provide detailed instructions as to the forwarding of applications *Page 479 
and funds to the home office; provide detailed instructions as to agent's duties in relation to medical examinations; and provide detailed instructions as to the manner of handling claims. There were also instructions as to certain races and nationalities which would not be accepted by the company as risks or would be accepted only under certain conditions or on certain types of policies. There were also instructions as to other classes which would or would not be accepted as risks on various types of policies. These regulations are of somewhat different nature than those above enumerated, and go more to the right of the company to select its risks, than its right of control over its agents. Nevertheless such rules and regulations effectually limited or reduced the number of prospects which could be approached by the agents. From the foregoing it is apparent that not only did the company, by its written contracts with its agents, including the decedent, reserve the right of control, but that the company actually exercised such right of control to the full extent that the nature of the agent's work would permit.
In considering the test of right of control, I think it is important to take into consideration the nature of the work involved. Some types of work, especially unskilled manual labor, will admit of almost complete control by the person for whom the work is performed, even as to the most minute details. However, as one proceeds up the occupational ladder through semi-skilled, skilled, and highly skilled labor and clerical workers, the amount of control which the nature of the work will practically admit of, becomes less and less, and is finally limited to general supervision. In the case of insurance agents, it is manifest that the supervisory officers of the company cannot, as a practical matter, exercise detailed control over the salesmen. However, where the company has the right to exercise, and does exercise general supervisory control over its agents, I think that should be sufficient to bring such agents within the provisions of the Workmen's Compensation Act. As was *Page 480 
said by the Supreme Court of California in the similar case ofCameron v. Pillsbury, 173 Cal. 83, 159 P. 149, 150:
"A certain amount of freedom of action was inherent in the nature of the work which the injured man performed, but this, however, did not change the character of his employment, for the employer himself still had general supervision and control over it."
The prevailing opinion, although stating that the "independent calling" test has been abandoned by this court as an ultimate test of employer-employee or independent contractor relationship (as indeed it was in the Stover Bedding case), concedes that the "independent calling" test may be a factor in determining the ultimate test of right of control. In Parkinson v. IndustrialCommission, 110 Utah 313, 172 P.2d 136, 139, we said:
"The nature of the skill possessed by or the business engaged in by the workman is of vital consideration in determining whether the employer has the right to control the execution of his work."
We further quoted with approval the following language from "Determination of Employer-Employee Relationships in Social Legislation," 41 Col. L.R. 1015, June, 1941:
"The element which distinguished independent contractorship from master-servant relationship was the absence of the right of control over the performance. The reason why in certain situations the `employer' did not have such right of control was that in those situations the other party to the contract wasengaged in an independent calling while he was accomplishing theresult for which the other had employed him."
The "independent calling" test furnishes an additional reason for finding that the company had the right of control in this case.
The fact that our state legislature has excluded insurance salesmen from the provisions of the Unemployment Compensation Act does not support the conclusion reached in the prevailing opinion. On the contrary, it militates against that result. Apparently the legislature considered that an *Page 481 
express enactment was necessary to exclude insurance salesmen from the provisions of the Unemployment Compensation Act. Had it been the purpose of the legislature also to exclude insurance salesmen from the provisions of the Workmen's Compensation Act, it would seem that it would have so provided in that act, just as it did in the case of the Unemployment Compensation Act.
I think the case of Chatelain v. Thackeray, 98 Utah 525,100 P.2d 191, is controlling here. The facts of that case are stated in the prevailing opinion, and there is no need to repeat them here. As pointed out by Mr. Justice LATIMER, the contractual arrangement between the company and the agent in that case was substantially similar to that in the case at bar. It is true that that case involved the doctrine of respondeat superior, and not workmen's compensation, but that difference I regard as immaterial. Nor is it material whether the relationship be one which was regarded as principal and agent, rather than master and servant at common law. The distinctions between those two types of relationship are pointed out in the prevailing opinion, as well as the differences in legal consequences which may result from one relationship or the other. But all of that is immaterial to this discussion. The doctrine of respondeat superior applies both in the case of master and servant, and in the case of principal and agent. And likewise the beneficent provisions of the Workmen's Compensation Act include both types of relationship. That act is not limited in its application to strict master and servant relationship. The employer-employee relationship contemplates both master and servant and principal and agent relationships; with a few exceptions it includes all contracts for services except those of independent contractors as defined by the act.
Nor do I understand that the Chatelain case was overruled by the Stover Bedding Co. case which came afterward. Each case turned upon its own facts. The line of distinction between them may be fine, but it exists nonetheless. *Page 482 
And the case at bar is more like the Chatelain case than theStover case.
It may be pertinent here to repeat the now familiar principle that the Workmen's Compensation Act should be liberally construed to accomplish the beneficent purposes of the act. In close or doubtful cases that construction should be applied which includes rather than excludes particular classes of employees from the benefits of the act.
I also agree with Mr. Justice WADE that during the three months' period from November 15, 1945, to February 15, 1946, when decedent first resumed his connection with the company after his period of military service, that he was an employee and not an independent contractor, whatever construction be placed upon the original contracts between the company and decedent. During this period he received a salary of $150 per month, and he was to take a refresher course entitled, "You, Inc." This course consisted of 85 separate lessons or steps. On December 22, 1945, decedent had completed some but not all of the steps up to and including no. 32. He never completed any of the steps beyond that. The course of training which decedent was taking was the same one which he had taken when he had first been connected with the company. Because of his previous training and experience with the company, he was not required to complete the course. Deceased did not, as stated in the prevailing opinion, complete the course. Rather he was excussed from completing it. But this was a matter of grace on the part of the company. The company still had the right of control, although it did not choose to exercise it. And as heretofore pointed out, and as recognized in the opinions of Mr. Justice LATIMER and Mr. Justice WADE, it is the right of control, rather than the exercise of control which is the important factor in determining the relationship.
I do not consider that the views herein advanced are contrary to or inconsistent with the rules and principles *Page 483 
laid down in the Chatelain case, the Stover Bedding case, theParkinson case, or any other recent case from this jurisdiction discussing the questions here involved. On the contrary, I think the result here contended for is a necessary consequence of the application of the rules laid down by this court in other cases.
For the reasons herein set forth the order of the Industrial Commission ought to be set aside.